Citation Nr: 0433922	
Decision Date: 12/23/04    Archive Date: 12/29/04

DOCKET NO.  99-22 862	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to restoration of a 60 percent disability 
evaluation for organic heart disease with coronary artery 
bypass graft residuals and myocardial infarction residuals.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran had active service from June 1957 to August 1978.

In November 1998, the Sioux Falls, South Dakota, Regional 
Office (RO) proposed to reduce the disability evaluation for 
the veteran's organic heart disease with coronary artery 
bypass graft residuals and myocardial infarction residuals 
from 60 to 30 percent.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a March 1999 rating decision which 
implemented the proposed reduction as of July 1, 1999.  In 
May 1999, the veteran moved to Georgia and requested that his 
claims file be transferred to the Atlanta, Georgia, RO.  In 
August 1999, the veteran was afforded a hearing before a 
Department of Veterans Affairs (VA) hearing officer.  In 
March 2000, the veteran was afforded a Travel Board hearing 
before the undersigned Member of the Board sitting at the RO.  
In April 2001, this case was remanded to the RO.


FINDING OF FACT

Improvement of the veteran's organic heart disease with 
coronary artery bypass graft residuals and myocardial 
infarction residuals has not been demonstrated.


CONCLUSION OF LAW

The 60 percent evaluation for organic heart disease with 
coronary artery bypass graft residuals and myocardial 
infarction residuals is restored.  38 C.F.R. 3.344(c) (2003).



REASONS AND BASES FOR FINDING AND CONCLUSION

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act (VCAA).  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002).  To implement the provisions of the law, the VA 
promulgated regulations at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a)).  The amendments became effective November 
9, 2000, except for the amendment to 38 C.F.R. § 3.156(b) 
which became effective August 29, 2001.  Except for the 
amendment to 38 C.F.R. § 3.156(a), the second sentence of 38 
C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), VA 
stated that "the provisions of this rule merely implement 
the VCAA and do not provide any rights other than those 
provided in the VCAA."  66 Fed. Reg. 45,629.  Accordingly, 
in general where the record demonstrates that the statutory 
mandates have been satisfied, the regulatory provisions 
likewise are satisfied.  The Act and implementing regulations 
eliminate the concept of a well-grounded claim, redefine the 
obligations of VA with respect to the duty to assist, and 
supersede the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom.  Morton v. Gober, 14 Vet. App. 174 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).

First, VA has a duty to notify the claimant and his or her 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  Second, VA has a duty to assist 
the claimant in obtaining evidence necessary to substantiate 
the claim.  38 U.S.C.A. § 5103A.  In the instant case, the 
benefits sought are being granted.  Therefore, although VCAA 
has been followed, the Board notes that any deficiencies 
therein are harmless and non-prejudicial.  


Background

In a February 1983 decision, the Board granted service 
connection for cardiovascular disease.  The grant was based 
on inservice complaints of precordial pain and notations of 
probable organic heart disease and post-service diagnoses of 
myocardial infraction, organic heart disease, and coronary 
artery disease.  

In a February 1983 rating decision, the Board's decision was 
implemented.  The veteran was assigned a 100 percent rating 
under Diagnostic Code 7005, from April 1981.  

In May 1983, the veteran was afforded a VA examination.  At 
that time, it was noted that in 1982, he had undergone a 
three-vessel coronary artery bypass surgery.  Currently, he 
was taking nitroglycerin.  Currently, he described having 
chest pain.  The examiner noted that the veteran had several 
different types of chest pain.  He had apprehension 
associated with his chest discomfort.  However, since he had 
pressure-type of pain with activity, the examiner thought 
this was consistent with classical angina.  The veteran 
indicated that when he had been awakened with chest pain, it 
went away without medication.  Examination revealed that the 
veteran's rhythm was regular, there was no evidence of 
murmur, and pulses were satisfactory.  It was noted that the 
veteran was not complaining of palpations, orthopnea, or 
paroxysmal nocturnal dyspnea.  The veteran was working full-
time.  The electrocardiogram was normal.  X-rays revealed a 
stable postoperative chest.  There was no evidence of acute 
cardiopulmonary disease.  The diagnoses were arteriosclerotic 
heart disease, coronary arteriosclerosis, anginal syndrome 
postoperative status, and three vessel coronary artery bypass 
compensated, Class II B.  

In a June 1983 rating decision, the 100 percent rating was 
reduced to 60 percent.  

In July 1997, the veteran underwent an urgent redo of 
coronary artery bypass grafting times 4 with a left internal 
mammary artery to the LAD, single vein graft to obtuse 
marginal #1, single saphenous vein graft to obtuse marginal 
#2, single saphenous vein graft to the PDA of the right 
coronary.  

Thereafter, in July 1997, a claim was received from the 
veteran's representative for an increased rating for his 
cardiovascular disability.  In support of the claim, the July 
1997 hospital report was submitted.  A temporary total rating 
was also requested.  

In a September 1997 rating decision, a temporary total rating 
was granted under 38 C.F.R. § 4.30 from July 17, 1997.  This 
was followed by a limited 100 percent evaluation based on the 
rating criteria.  It was indicated this rating was assigned 
following a coronary artery bypass, after which, the 
condition was rated according to the extent of the disabling 
residuals, or for residual findings of congestive heart 
failure, angina on mild exertion, or if more than sedentary 
employment was precluded.  Thereafter, from September 1, 
1998, the 60 percent rating was.  

In October and November 1997 correspondence, the veteran 
reported information with regard to his cardiovascular 
disability.  

In September 1998, the veteran went to VA for treatment for 
chest pain and a feeling of something "crawling around in 
his chest."  The veteran was admitted to the intensive care 
unit for observation.  The veteran had cardiovascular testing 
which revealed normal sinus rhythm.  The electrocardiogram 
was normal with no significant changes.  By later in the day, 
the chest pain resolved.  The next day, it was noted that the 
veteran had taken nitroglycerin.  The diagnosis was angina 
pectoris.  

In October 1998, the veteran was afforded a VA examination.  
The VA examiner noted that the veteran had a history of two 
bypass surgeries and a history of myocardial infarctions.  It 
was noted that the most recent bypass surgery was performed 
when the veteran had what sounded like a fairly abrupt onset 
of marked dyspnea on exertion with chest pressure with 
exercise.  After the surgery, the veteran was doing walking 
and rehabilitation work, but he discontinued it and could not 
recall why.  It was not necessarily due to chest pain 
problems.  Currently, the veteran described having a tingling 
or crawling feeling which was accompanied at times by left 
arm aching and numbness and occasionally shortness of breath.  
There was no dizziness and the veteran was not nauseated or 
diaphoretic.  Lifting could cause the same symptoms.  He had 
it once with walking, but did not currently notice it with 
exercise.  He had been quite sedentary lately.  The veteran 
was able to climb stairs at home, but was not on any walking 
program.  He was taking sublingual nitroglycerin for chest 
symptoms which would then resolve in 10 minutes or so.  When 
under stress, the nitroglycerin would cause a headache.  
There were no irregular heartbeats or dizziness.  There was 
no history of valvular problems or rheumatic fever.  

Physical examination revealed that the veteran was alert and 
in no acute distress.  His neck revealed no lymphadenopathy 
or thyromegaly.  There was no jugular venous distension.  The 
lungs were clear to auscultation and percussion.  The shape 
of the chest was normal.  There were no gallops, murmurs, or 
thrusts. Peripheral pulses were full and symmetric.  There 
was no dyspnea.  A review of an October 11, 1998 thallium 
stress test showed that the veteran exercised at 11 mets and 
the test was terminated because the target heart rate was 
reached and actually exceeded.  There were no 
electrocardiogram changes and the thallium imaging portion 
also did not show ischemic changes.  The diagnoses were 
arteriosclerotic cardiovascular disease with coronary artery 
bypass graft times 2 in July 1997; chest discomfort 
precipitated by situational stress which might represent some 
very mild angina, but given the negative stress test, it was 
also likely that his symptoms were secondary to stress 
itself, mild panic disorder, or hyperventilation.  
Physically, the veteran did not appear limited  by his 
symptoms, though he has been quite sedentary of late.  

In November 1998, it was noted that the veteran was under 
stress, he would get tremors (related to Parkinson's), and he 
would have angina.  

In a November 1998 rating decision, the RO proposed to reduce 
the 60 percent rating to 30 percent.  

In February 1999, a VA physician submitted a letter.  He 
indicated that he had first seen the veteran in November 1998 
at which time he described having a crawling sensation.  He 
related that it was identical to his previous angina.  It had 
manifested itself about 6 months after his last coronary 
artery bypass operation.  It had occurred on exertion and 
also with periods of emotional stress.  Sometimes it occurred 
daily.  It would improved with nitroglycerin.  The veteran 
described the sensation as radiating some to the left 
shoulder and arm, but it was not associated with shortness of 
breath or diaphoresis.  The recent thallium stress test was 
noted and the examiner indicated that angina was not shown at 
that time.  The examiner stated that the veteran had been 
placed on a nitroglycerin patch which he felt helped his 
chest discomfort.  Currently, the chest discomfort was not 
occurring on exertion, but only on stress.  The veteran had 
retired.  The examiner noted that he thought that the 
veteran's rating was being reduced in part due to the recent 
thallium stress test where angina was not shown.  The 
examiner indicated that presently, the veteran's angina was 
occurring on stress, not on exercise and there was 
improvement because he had retired and was exposed to less 
stress.  The examiner noted that the veteran described 
anginal symptoms that were identical to those present before 
his bypass operation.  They were occurring with such 
frequency that he retired due to those symptoms.  The 
examiner opined that the veteran's chest problems were in 
fact consistent with angina and that he was going to need to 
keep taking medication and having evaluations due to that 
problem.  

In March 1999, it was noted that the veteran had chronic 
angina which was both exertional and stress-induced, but 
primarily was stress-induced.  

In a March 1999 rating decision, the veteran's 60 percent 
rating for cardiovascular disease was decreased to 30 percent 
effective July 1, 1999.  

In July 1999, the veteran testified at a personal hearing 
before a hearing officer.  At that time, he related that he 
had been working at a high stress job which resulted in 
anginal attacks for which he wore a nitroglycerin patch and 
he would still take nitroglycerin tablets in addition to the 
patch.  The veteran indicated that the VA examiner who 
previously submitted a letter on his behalf was his primary 
care manager.  He indicated that the October 1998 examination 
was brief and inadequate.  

In March 2000, the veteran also testified at a Travel Board 
hearing.  At that time, he questioned why he had been 
examined in October 1998 when he had had the same rating for 
many years.  It was explained to the veteran that a claim for 
an increased rating had been received and he was examined in 
conjunction with that claim.  The veteran indicated that 
although his October 1998 thallium stress test was fine, he 
had done well on prior stress tests and still had heart 
attacks and needed bypass surgeries.  He indicated that his 
heart disability had not improved and that his rating should 
not have been reduced.  


Analysis

The Board finds for the reasons set forth below and under the 
current applicable regulation that the reduction of the 60 
percent rating for organic heart disease with coronary artery 
bypass graft residuals and myocardial infarction residuals, 
to 30 percent was improper and restoration is warranted.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that several general regulations are 
applicable to all rating reduction cases, regardless of how 
long the rating at issue has been in effect.  The Court has 
stated that certain regulations "impose a clear requirement 
that VA rating reductions, as with all VA rating decisions, 
be based upon review of the entire history of the veteran's 
disability."  Brown v. Brown, 5 Vet. App. 413, 420 (referring 
to 38 C.F.R. §§ 4.1, 4.2, 4.13).  A rating reduction case 
requires ascertaining "whether the evidence reflects an 
actual change in the disability and whether the examination 
reports reflecting such change are based upon thorough 
examinations."  Brown, 5 Vet. App. at 421.  Thus, in any 
rating-reduction case not only must it be determined that an 
improvement in a disability has actually occurred, but also 
that improvement reflects an improvement under the ordinary 
conditions of life and work.  Regulations also provide that 
reexamination disclosing improvement will warrant reduction 
in the rating.  38 C.F.R. § 3.344(c).

In July 1997, the veteran underwent bypass surgery and a 
claim for an increased rating as well as a temporary total 
rating was received.  In a September 1997 rating decision, a 
temporary total rating was granted under 38 C.F.R. § 4.30 
from July 17, 1997, followed by a limited 100 percent 
evaluation.  It was indicated this rating was assigned 
following a coronary artery bypass, after which, the 
condition was rated according to the extent of the disabling 
residuals, or for residual findings of congestive heart 
failure, angina on mild exertion, or if more than sedentary 
employment was precluded.  Thereafter, from 
September 1, 1998, the 60 percent rating would be reassigned.  
The disability was not felt to be static, so reexamination 
was indicated.  

In October and November 1997 correspondence, the veteran 
reported information with regard to his cardiovascular 
disability.  

In September 1998, the veteran was admitted to a VA facility 
for complaints of chest pain and a feeling of something 
"crawling around in his chest."  However, testing was 
normal and the chest pain resolved the next day.  The 
diagnosis was angina pectoris.  

In October 1998, the veteran was afforded a VA examination.  
The veteran again reported having a tingling or crawling 
feeling which was accompanied at times by left arm aching and 
numbness and occasionally shortness of breath.  There was no 
dizziness and the veteran was not nauseated or diaphoretic.  
He was taking sublingual nitroglycerin for chest symptoms 
which would then resolve in 10 minuets or so.  Physical 
examination revealed that there were no gallops, murmurs, or 
thrusts.  Peripheral pulses were full and symmetric.  There 
was no dyspnea.  Stress testing did not reveal angina there 
were no ischemic changes.  The diagnoses were 
arteriosclerotic cardiovascular disease with coronary artery 
bypass graft times 2 in July 1997.  The examiner stated that 
the veteran had chest discomfort precipitated by situational 
stress which might represent some very mild angina, but given 
the negative stress test, it was also likely that his 
symptoms were secondary to stress itself, mild panic 
disorder, or hyperventilation.  Physically, the veteran did 
not appear limited  by his symptoms, though he has been quite 
sedentary of late.  

However, thereafter, the veteran continued to complain of 
chest pain which was diagnosed as being angina.  

In February 1999, the veteran's treating VA physician 
submitted a letter.  The VA physician indicated that the 
veteran had angina.  Sometimes it occurred daily and was 
improved with nitroglycerin.  The veteran described the 
sensation as radiating some to the left shoulder and arm, but 
it was not associated with shortness of breath or 
diaphoresis.  The recent thallium stress test was noted and 
the examiner indicated that angina was not shown at that 
time.  In addition, the examiner indicated that the veteran 
had retired and situational stress was not as problematic due 
to that change although the veteran was still having stress 
related chest pain.  The examiner noted that the veteran 
described anginal symptoms that were identical to those 
present before his bypass operation in 1997.  They were 
occurring with such frequency that he retired due to those 
symptoms.  The examiner opined that the veteran's chest 
problems were in fact consistent with angina and that he was 
going to need to keep taking medication and having 
evaluations due to that problem.  

In March 1999, it was noted that the veteran had chronic 
angina which occurred both exertional and stress-induced, but 
primarily was stress-induced.  

In a March 1999 rating decision, the veteran's 60 percent 
rating for cardiovascular disease was decreased to 30 percent 
effective July 1, 1999.  

It is clear from the March 1999 rating decision that the 
veteran's 60 percent rating was reduced based on the October 
1998 stress test and examination.  

As noted, in order for a rating to be properly reduced, the 
evidence must reflect an actual change in the disability.  
The evidence must show that there was an improvement in the 
disability and that the improvement reflects an improvement 
under the ordinary conditions of life and work.  

The evidence of record dated prior to the October 1998 
testing and examination showed that the veteran had chest 
pain which was associated with angina for which the veteran 
took nitroglycerin.  On examination, rhythm was regular, 
there was no evidence of murmur, and pulses were 
satisfactory.  The veteran did not have palpations, 
orthopnea, or paroxysmal nocturnal dyspnea.  The veteran was 
working full-time.  The electrocardiogram was normal.  X-rays 
revealed a stable postoperative chest.  There was no evidence 
of acute cardiopulmonary disease.  In 1997, the veteran 
required additional by pass surgery.  

The October 1998 evidence upon which the reduction was based 
also showed normal cardiovascular functioning on physical 
examination.  The veteran complained of chest pain, however, 
it was thought to represent no more than very mild angina, 
or, more likely given the negative stress test, it was 
secondary to stress itself, mild panic disorder, or 
hyperventilation.  Physically, the veteran did not appear 
limited  by his symptoms, though he has been quite sedentary 
of late.  

The Board does not find that this examination showed an 
actual change in the disability that reflected an improvement 
in the disability and that the improvement reflected an 
improvement under the ordinary conditions of life and work.  
The difference between the prior evidence and the October 
1998 evidence is that prior to that testing, the veteran was 
felt to have chest pain which was due to angina; it was 
related to cardiovascular impairment.  The October 1998 
testing indicated that, at most, the veteran had mild angina 
and that his chest pain was due to other factors.  Thus, it 
was determined that there was improvement.  The Board does 
not believe that this was the case.  The examination report 
was immediately preceded and followed by VA medical records 
which documented that the veteran was seen for angina 
pectoris.  In fact, in September 1998, he was kept for 
observation following an anginal attack.  Also, in October 
and November 1998, he was again seen for angina.  The 
diagnoses were angina pectoris.  Thereafter, his VA treating 
physician furnished information that the veteran did have 
angina, was treated with nitroglycerin (as he has been for 
many years prior to 1998), wore a nitroglycerin patch, and 
retired due to his complaints of chest pain.  The examiner 
opined that the veteran's chest problems were in fact 
consistent with angina and that he was going to need to keep 
taking medication and having evaluations due to that problem.  

Thus, prior to the reduction, the veteran has complaints of 
angina and his angina was medicated with nitroglycerin.  He 
was still able to work full-time.  At the time of the 
reduction, the veteran had complaints of angina and his 
angina was medicated with nitroglycerin.  The reduction was 
based on the October 1998 VA examination which felt that the 
chest pain was not related to cardiovascular disability.  
However, this examination was contradicted by the records 
immediately preceding the examination and by the records 
following the examination.  In addition, the veteran's 
treating VA physician explained that the veteran did have 
angina.  In light of the foregoing, the Board finds that 
improvement in the veteran's disability has not been 
demonstrated.  

The Board also notes that the rating decision proposing the 
reduction and the decision that reduced are flawed.  Nothing 
in the decisions reflects the concept of improvement.  
Furthermore, the rating decision that initially assigned the 
60 percent evaluation rested on a determination that the 
veteran had a Class IIB status.  The more recent examinations 
do not include anything similar, and are therefore less 
complete.  Whether the determination is based on improvement 
following the initial grant or the decision to assign 60 
percent following the second operation, the result is the 
same.  (In fact, the decision to assign a 60 percent 
evaluation after the second procedure is not clearly 
supported.)  The AOJ failed to establish improvement or 
adequately discuss the concept of improvement.  Merely 
stating that the 60 percent evaluation was not warranted does 
not establish improvement.  The AOJ could have attempted to 
reduce on the basis of difference of opinion or error, but 
did not.


ORDER

Restoration of a 60 percent rating for organic heart disease 
with coronary artery bypass graft residuals and myocardial 
infarction residuals, is granted.



	                        
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



